PER CURIAM
(JOHNSON, District Judge).
A plea puis darrein continuance admits the plaintiff’s cause of action, and even if the plea is established still the plaintiff is entitled to costs. It has the effect of displacing all other pleas and previous defences, and .the party is obliged to stand on that alone. 10 Wend. 679; 1 Chit. Pl. 441; [Bank of U. S. v. Carneal] 2 Pet. [27 U. S.] 548; Stephen, Pl. 81, 83; [Wallace v. M’Connell] 13 Pet. [38 U. S.] 152; Story, Pl. 53, 54. By operation of law the previous pleas are considered as stricken from the record, and every thing is confessed except the matter contested by the plea puis darrein continuance.